FILED
                            NOT FOR PUBLICATION                             OCT 8 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RONALD F. MARTINEZ,                              No. 13-15269

               Plaintiff - Appellant,            D.C. No. 3:08-cv-05293-CRB

  v.
                                                 MEMORANDUM*
M. EVANS, Warden; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Ronald F. Martinez appeals pro se from the district

court’s order denying his motion to invalidate the deduction of restitution from his

settlement in his 42 U.S.C. § 1983 action alleging constitutional violations arising

from a lockdown at his prison. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the issue of whether the district court had subject matter

jurisdiction. Hagestad v. Tragesser, 49 F.3d 1430, 1432-33 (9th Cir. 1995). We

vacate.

      The district court lacked jurisdiction to decide Martinez’s “Motion Alleging

42 U.S.C. § 1983 Preempts Cal. P.C. 2085.5 Restitution Deduction from

Settlement Agreement,” which Martinez filed after the court ordered dismissal

with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii). See Arizonans for Official

English v. Arizona, 520 U.S. 43, 73 (1997) (this court has an obligation to inquire

into its jurisdiction and that of the lower court); Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 381-82 (1994) (concluding that the district court lacked

jurisdiction over a motion to enforce settlement following entry of a stipulated

dismissal with prejudice where there was no provision in the settlement agreement

retaining jurisdiction, and the settlement agreement was not incorporated into the

order dismissing with prejudice); Commercial Space Mgmt. Co., Inc. v. The Boeing

Co., Inc., 193 F.3d 1074, 1076 (9th Cir. 1999) (“[O]nce a notice of voluntary

dismissal is filed, the district court in which the action is pending loses jurisdiction

and cannot exercise discretion with respect to the terms and conditions of

dismissal.”). Accordingly, we vacate the district court’s order.

      We reject Martinez’s contentions that the district court had ancillary


                                            2                                     13-15269
jurisdiction, and that it should have treated his preemption motion as a motion for

relief under Fed. R. Civ. P. 60(b)(3) or (6).

      Because Martinez states in his reply brief that he appeals from the denial of

his preemption motion only, we do not address the district court’s denial of his

other post-dismissal motions.

      Because we vacate based on the district court’s lack of jurisdiction, we do

not address Martinez’s arguments concerning the merits of his preemption motion

or his request for inquiry into any payment of restitution made to his victim’s

mother.

      Martinez’s motion for judicial notice, filed on January 8, 2014, is denied as

unnecessary.

      VACATED.




                                           3                                      13-15269